EXHIBIT 10(d)18

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GULF POWER COMPANY

 

Effective as of March 1, 2007, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Gulf Power Company.

 

Susan N. Story

President and Chief Executive Officer

$370,172

Ronnie R. Labrato

Vice President and Chief Financial Officer

$233,614

Francis M. Fisher, Jr.

Vice President

$243,568

P. Bernard Jacob

Vice President

$210,799

Penny M. Manuel

Vice President

$189,218

 

 

 

 

 

 